DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 11/10/21 has been entered in full. Claims 27, 29, 30, 34-38 and 40 are amended. Claims 28 and 41-50 are canceled. New claims 51 and 52 are added. Claims 27, 29-40, 51 and 52 are pending.
The supplemental response of 11/12/21, directed to a substitute sequence listing, has also been entered in full. 
Applicants' election without traverse of Group I, currently claims 27, 29-40, 51 and 52, was previously acknowledged. The election of C-peptide and elastin as the species of "first two biomarkers" in the reply filed on 1/28/21 was also previously acknowledged. The species reads on each pending claim.
Claims 27, 29-40, 51 and 52 are under consideration, as they read upon the elected species.

Information Disclosure Statement
The Information Disclosure Statements of 5/24/21 and 11/10/21 have been considered.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (5/10/21).
The objection to the specification at pg 2-3 is withdrawn in view of the amendments to the specification.
All objections and/or rejections of cancelled claim 28 are moot.
The objections to claims 27 and 29-40 at pg 3 are withdrawn in view of the amendments to the claims.
The rejection of claim 40 at pg 10-17 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is withdrawn in view of the amendments to the claim that limit the single-binding-molecule used in the claim to having the motif of "SEQ 

Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 112(a), enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27, 29-40, 51 and 52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This rejection was set forth at pg 4-10 of the 5/10/21 Office Action for claims 27 and 29-40; Applicants' addition of new claims 51 and 52 necessitates the addition of these claims to the rejection.
The rejection of record is first restated in view of the amendments to the claims, and then Applicants' arguments are addressed.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

	The breadth of the broadest claims, such as independent claim 27, has been narrowed from diagnosis of any type of vascular disease risk based on the presence of any two "PG domain" biomarkers, to enumerate conditions, but still encompasses a 
With respect to C-peptide (not to be confused with C-reactive protein, or CRP), the specification teaches that it is "the linking peptide between the A- and B-chains in the proinsulin molecule", which after cleavage from insulin circulates as a sequence of 31 amino acids (SEQ ID NO: 1) (¶ 5-6). The specification teaches that the mid-portion (SEQ ID NO: 42, ELGGGPGAGS) of C-peptide bears an additional, hitherto unnoticed, characteristic PG-domain that explains the so-called pro-inflammatory character of C-peptide", and that this sequence includes "xGxP, GxxP, GxxPG and xGxPG" sequences (¶ 140). Thus, with respect to C-peptide, the scope of the method of the invention includes not just detection of full-length C-peptide (SEQ ID NO: 1; 31 amino acids), but also any fragment of such that includes glycine and proline residues; e.g., LGGGP (SEQ ID NO: 36), GGGP (SEQ ID NO: 38) and more, as set forth in ¶ 65. Further scope is added to the claimed method in form of "retro-inverso" variants of C-peptide and elastin sequences, such as GAGPGGGL, the retro-inverso of a C-peptide fragment, which the specification specifically teaches as part of the invention (¶ 123).  The specification further teaches that the prior art of Patel et al (2012. J Am Heart Assoc. 1:e003152; cited on the 8/22/19 IDS) recognizes that "serum levels of C-peptide associate with overall, cardiovascular and diabetes mortality", but does not recognize the GxxP motif in C-peptide (¶ 301). Patel teaches that "Fasting serum C-peptide levels predicted cardiovascular and overall death better than other studied measures" and "[w]hen compared with the lowest C-peptide quartile, subjects in the highest quartile had 
With respect to elastin, the specification teaches that proteolytic breakdown of this extracellular matrix protein produces elastin-derived peptides (EDP), which bind the elastin-binding-protein (EBP), with the "prototype EBP motif" being VGVAPG (SEQ ID NO: 41) (¶ 13). Again, the scope of the claimed method includes not just detection of full-length elastin, but also any fragment of such that includes glycine and proline residues; e.g., VGVAPG (SEQ ID NO: 41); GVAPG (SEQ ID NO: 53); VGVAPG…VGVAPG (SEQ ID NO: 216); GVAPGIGPGG (SEQ ID NO: 215), and more (Table 3). With respect to the use of elastin-derived peptides in predicting cardiovascular risk, Yamanaka et al (2014. J Cardiovasc Med. 5:364-370; cited previously) teaches that there "has been no established rule on the diagnostic use of this circulating marker [soluble elastin] for predicting atherosclerosis or its related disorders" (pg 367). Yamanaka discusses the earlier EVA study, in which "the occurrence of atherosclerosis-related diseases was found to be negatively correlated with CSE increase in the studied individuals. The result of that study has provided confusing evidence about how to use this circulating marker for prognostic diagnosis of atherosclerosis-related disease" (pg 367). Yamanaka further explains that while "previous reports have suggested that immunoreactive CSE may be derived from proteolytically degraded insoluble elastin matrix in atherosclerotic arterial walls, mainly caused by elastolytic proteases from smooth muscle cells or inflammatory leukocytes", this "this theory is considered controversial because CSE levels were found [in the EVA study] to be inversely correlated with LDL cholesterol or triglyceride levels, common cardiovascular risk factors for atherosclerosis, and their increases did not coincide with the higher incidence of having a medical history of coronary arterial diseases in a large general population" (pg 268). Furthermore, the study of Yamanaka itself provides evidence supporting that of the EVA study, in that "the age-adjusted decline of CSE levels apparently worsens atherosclerotic risk factors such as dyslipidemia, hyperuricemia and diabetes, particularly in male participants" (pg 369). 

"the disclosure provides a method for diagnosing disease or assessing disease risk, preferably wherein the disease comprises or is cardiovascular disease or wherein the disease comprises or is atherosclerosis or of arteriosclerosis, the method comprising detecting the combined presence of C-peptide or C-peptide fragments and of elastin-derived peptide or elastin peptides in a biological sample, such as tissue, blood, or plasma, or urine or sputum, of an animal" (¶ 51; emphasis added).


"provided herein is a diagnostic test or the use of means in a diagnostic test that detects the presence in serum, plasma, urine or other bodily fluids (such as sputum or ascites or blood) or in bodily tissues of a collection of proteins or peptides bearing a GxxP, xGxP, xGxPG or GxxPG motif for identifying a vertebrate, such as a horse, or a primate, preferably a human, having a risk for the development of or having metabolic syndrome, in particular, for identifying the risk of developing or having insulin resistance and/or hypertension" (¶ 148; emphasis added) 


However, the instant specification does not appear to contain any working examples that demonstrate diagnosis of one or more types of vascular risk based on detecting the presence of even one of the PG-domain markers; let alone a combined pair; such as C-peptide (or fragment thereof) and elastin (or a fragment thereof). Instead, the specification only predicts that "[t]est development and subsequent large-scale multiple testing to validate GxxP-peptide test … may take less than 2 years…" (¶ 266). While the hypothesis that particular types of vascular risk can be diagnosed based solely on testing for the presence of at least two PG-domain biomarkers is worthy of further investigation, the specification fails to provide evidence that solely detecting the presence of any particular two PG-domain proteins or fragments thereof in a sample from a patient actually correlates with risk of vascular disease in said patient, such that the skilled artisan could predictably use detection of said two biomarkers to diagnosis the risk of vascular disease for the patient. While enablement does not necessarily 
The standard in the art of diagnostic biomarkers is to provide evidence to validate a hypothesized correlation between a biomarker and the diagnosis it is asserted to provide. Libby et al (2015) teach that "Biomarkers can aid a physician to sort individuals into categories of disease or no disease. This use of biomarkers to discriminate requires validation and refinement. The use of highly sensitive troponin assays to discriminate individuals with acute coronary syndromes who require hospitalization versus those who do not require inpatient observation constitutes one example" and "[t]he use of biomarkers to determine the risk of an event or prognosis as a continuous variable demands careful consideration" (pg 2493 of Libby et al, 2015. Arterioscler Thromb Vasc Biol. 35:2491-2495; cited previously). Brown et al (2009) in a review titled "Biomarkers of Atherosclerosis: Clinical Applications" teaches that "[t]raditionally, most investigators have used multivariate modeling to determine whether a biomarker is independently associated with cardiovascular events after adjusting for traditional risk factors" (pg 497 of Brown et al, 2009. Curr Cardiol Rep. 10(6): 497-504; cited previously). In the instant case, the use of the presence of two PG-domain proteins, such as C-peptide and elastin, in a sample as a diagnostic for vascular disease risk is unpredictable in view of the teachings of the relevant art and in view of the absence of evidence validating such a correlation. In order to practice the claimed method, the skilled artisan would first need to engage in experimentation to determine whether such a correlation exists, and such experimentation, even to validate the use of a single biomarker, would be undue in view of the amount of work and time required, which the instant specification itself predicts will take years to validate. The outcome of just one such study would generally be the focus of an entire publication in the relevant literature. Furthermore, the instant claims are not limited to correlation of a single pair of biomarkers, but instead encompass use of a genus of biomarkers encompassing every possible PG-domain in C-peptide, elastin, galectin-3 or fragments of each, i.e., every sequence in these proteins having a proline and glycine in proximity, and furthermore are not limited to correlation to diagnosis of any one type of vascular disease, such as atherosclerosis or 
The claimed method further lacks enablement in that it relies solely on the "presence" of biomarkers such as C-peptide and elastin which are found naturally in human serum, as evidenced by the teachings of Patel and Yamanaka set forth above. As such, the skilled artisan at the time of filing of the instant specification would reasonably expect to detect the presence of C-peptide and elastin in almost every tested patient. There is no discussion of how the presence of such ubiquitous markers can be used for discrimination between different conditions; i.e., high risk of vascular disease versus low risk of vascular disease. Furthermore, Yamanaka actually teaches that atherosclerotic disease is actually correlated with a decline in circulating elastin, and thus the skilled artisan would not predict that detection of the mere presence of circulating elastin could predict vascular disease risk. Furthermore, the claims are not limited to detection based on use of blood samples, but encompass use of any biological sample, including any type of cell, tissue or bodily fluid (e.g., ¶ 58 teaches use of "tissue, blood, plasma, or urine or sputum"), and the specification does not establish that the presence of one or more PG-domain proteins in a range of cell and fluid types corresponds to risk of vascular disease.
With respect to new claims 50 and 51, these claims are directed to diagnosis of the same vascular diseases as claim 27, but differ in that the method step is directed to contacting a blood sample from the subject with two different antibodies, a first antibody comprising SEQ ID NO: 131 (claim 50) and a second antibody comprising SEQ ID NO: 31 (claim 51), so as to detect at least one PG-domain in the blood or serum sample. While the claim is directed to use of antibodies, the specification teaches that SEQ ID NO: 131 is a peptide; specifically, the V14 peptide, which is 14 amino acids in length (e.g., a ¶ 222), derived from the elastin-binding-protein. The specification teaches that SEQ ID NO: 31 is a smaller peptide of 4 amino acids that is a subsequence (QDEA) of the V14 peptide (e.g. ¶ 31). These claims lack enablement for the same reasons as set forth above for claim 27 and depending claims; i.e., the specification does not establish 
It is acknowledged that the level of skill of those in the art is high, but it is not disclosed and not predictable from the limited teachings of the prior art and specification whether the presence of at least two biomarkers having a PG-domain, e.g., C-peptide and elastin, correspond to risk of one or more types of vascular disease, e.g., atherosclerosis. There is no evidence support such an asserted correlation. Due to the large quantity of experimentation necessary to determine whether any such correlation is actually valid, and further to confirm the validity of the range of such correlations encompassed by the claims, the lack of direction/guidance presented in the specification regarding same, lack of working examples and the teachings of the prior art and the complex nature of the invention, undue experimentation would be required of the skilled artisan to use the claimed invention.

Applicants’ arguments (11/10/21; pg 8-9) as they pertain to the rejection have been fully considered but are not deemed to be persuasive for the following reasons.
At pg 8, Applicants argue that the claims have been amended to address "specific observations" set forth in the rejection.
Applicants’ arguments have been fully considered but are not found persuasive. It is acknowledged that the claims have been amended, and while these amendments have been fully considered, they are not sufficient to enable the claimed method. The rejection has been restated in view of the amendments to explain why the claims as amended lack enablement.
At pg 9, Applicants argue that the claims are "an improvement on, for example, the cited Yamanaka et al reference". Applicants further argue that "adding (other) PG-domain biomarkers, (here C-peptide, Elastin, and/or Galectin-3, or fragments as taught in the specification), and not adjusting for age, remedies Yamanaka's et al.'s apparent loss-of-association. Applicants further point to tests for detecting C-peptide, galectin-3 and elastin that were known in the prior art.
Applicants’ arguments have been fully considered but are not found persuasive. While Applicants here assert that adding other PG-domain markers enables the claimed 

Claim Rejections - 35 USC § 112(a), written description
Claims 35-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection was set forth at pg 10-17 of the 5/10/21 Office Action.
The rejection of record is first restated in view of the amendments to the claims, and then Applicants' arguments are addressed.
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112(a), it is necessary to understand what Applicants are claiming and what Applicants have possession of. 
With respect to claims 35 and 36, the former limits the method of claim 27 to one wherein the testing of the blood or serum sample is with "a multiple antibody test" using antibodies specifically directed against "at least further two biomarkers" having a PG-domain motif, and the latter further limits the antibodies to being directed to peptides selected from a group including fragments of the elected species of C-peptide (LGGGPG; SEQ ID NO: 34) and elastin (VGVAPG; SEQ ID NO: 41). As amended, the claim now recites that the detected biomarkers are "at least further two biomarkers", indicating that the antibodies recited here are detecting at least two more biomarkers in addition to those detected in parent claim 35; i.e., at least four biomarkers total. Each claim is a genus claim because it is directed to use of two antibodies selected from a genus of antibodies having the required functional limitation; i.e., the ability to 
While the general structure of an antibody is well-known in the art, the specific structure of the portion of an antibody that provides its functionality, i.e., the ability to bind to a particular antigen, is not. The antigen-binding site is formed by the association of the heavy and light chain variable regions, which each have three CDRs that provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen-binding specificity and affinity which is characteristic of the immunoglobulin. Furthermore, the set of CDRs in one antibody is independent of the set found in each other antibody, and thus knowledge of one set of CDRs does not provide any predictable information about other sets of CDRs that provide binding specificity, even with regard to the same antigen. The Federal Circuit in Amgen v. Sanofi, 872 F.3d 1367 (Fed. Circ. 2017) held that a claim directed to an antibody requires written description of the antibody itself rather than being satisfied solely by a written description of the antigen to which it binds (the so-called "newly characterized antigen" test). Thus, a description of a binding target itself, e.g. C-peptide, elastin or any fragment of either having a PG-domain motif, such as SEQ ID NO: 34 or SEQ ID NO: 41, is not sufficient to provide a written description of the genus of the antibodies that bind to said target. Instead, a description of the antibody structures corresponding to the claimed genus is required.
The reference of Benjamini, 1991, teaches that antigen-binding site of an antibody "has a unique structure that allows a complementary "fit" to some structural aspect of the specific antigen", known as an epitope, the size of which is "approximately 
In support of the claimed genus of antibodies, the specification teaches how antibodies that bind to a peptide fragment of C-peptide or elastin having a PG-domain motif might be prepared (¶ 255-260, published application), but does not teach the actual structure of any particular antibody produced by such method. The specification also teaches a single anti-elastin peptide monoclonal antibody that was commercially available at the time of filing, known as BA-4 (¶ 261), which binds to SEQ ID NO: 41 (VGVAPG). The availability of this antibody in the prior art constitutes written description for this particular antibody, in accord with MPEP 2163, which states "Information which is well known in the art need not be described in detail in the specification." However, possession of this antibody is not sufficient to describe the full genus of antibodies that bind to elastin or each peptide fragment of such that comprises a PG-domain motif, which the skilled artisan would appreciate to include hundreds or more sets of CDRs in view of the teachings of Ferrara et al set forth above.
MPEP 2163 provides guidance for complying with the written description requirement of 35 U.S.C. 112(a) that the “specification shall contain a written description of the invention…”; this requirement is separate and distinct from the enablement requirement (Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010)). Written description for a claimed genus may be satisfied through sufficient description of a relevant number of species. This is dependent on whether one of skill in the art would recognize necessary common attributes or features possessed by the members of the 
“[d]etermine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function.” 

However, claiming by function does not necessarily satisfy the requirement:
“[A] generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA," without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by members of the genus that distinguish them from others … A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. It is only a definition of a useful result rather than a definition of what achieves that result” (Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)). 

Also, “[w]hen a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)), and “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69).
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, as Claims 35 and 36 require use of a "multiple antibody" test (i.e., two antibodies), but only the antibody BA-4 meets the requirements of the written description provision of 35 U.S.C. §112(a), claims 35 and 36 fail to meet the requirements of the written description provision. Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).
With respect to claims 37-40, claim 37 limits the method of claim 27 to one wherein the testing of the sample is done with a "single-binding-molecule" (SBM) specifically directed against at least two biomarkers that have a PG-domain motif; one molecule that simultaneously binds to two biomarkers. Claims 38-40 further limit the SBM of claim 37 to either being directed to peptides selected from a group including fragments of C-peptide (LGGGPG; SEQ ID NO: 34) and elastin (VGVAPG; SEQ ID NO: 41) (claim 38), to being derived from "elastin-binding-protein" (EBP) (claim 39) or to 
The term "single-binding-molecule" (SBM) is not provided with a limiting definition in the specification, and is instead only described by example; e.g., SBMs comprising the EBP peptides of SEQ ID NO: 31 or 131; e.g., ¶ 20. The term "molecule" broadly encompasses any type of structure such as proteins, peptides, antibodies, nucleic acids, carbohydrates, lipids, small organic molecules and more. As such, each claim is a genus claim because it is directed to use of a SBM selected from a genus of molecules having the required functional limitation; i.e., the ability to specifically bind to two or more biomarkers having a PG-domain motif. While the claims are directed to a method of use of a product rather than a product per se, practicing said method of use requires a written description of the product to be used; i.e., the antibodies to be used. See Univ. of Rochester v G.D. Searle & Co (2004) and MPEP 2163. In claim 37, the genus of SBMs that can be used encompasses any molecule that binds to two or more of the proteins with a "PG domain motif" to which parent claim 27 are limited; i.e., C-peptide, elastin, galectin-3 or fragments of each, which broadly encompasses detection of each full length protein as well as any fragment having a proline and glycine in proximity to the other. The genus of claim 38 is narrower, but still encompasses use of every molecule that can bind to at least two of each of three different peptides, including SEQ ID NO: 34 and SEQ ID NO: 41. The genus of claim 39 is limited to an SBM derived from the elastin-binding-protein (EBP), a protein hundreds of amino acids in length.
While the claims encompass a large genus of molecular structures having the functional limitation, the specification only provides limited corresponding description of structures that actually exhibit the required function. The only specific structures described in the specification are the peptides of SEQ ID NO: 31 and 131, and the prior art teaches that the "sequences recognized by EBP share the XGXXPG consensus pattern found in numerous matrix proteins, notably in elastin where the VGVAPG motif is repeated" (see Abstract of Blanchevoye et al, 2013. Journal of Biological Chemistry. 288(2): 1317-1328; cited on the 8/22/19 IDS). Blanchevoye further teaches that "VGVAPG hexapeptide, EBP also binds the tropoelastin PGAIPG sequence … LGTIPG from laminin-1 … and EGFEPG from fibrillin-1" (pg 1325-1326).  Blanchevoye further 
However, while Blanchevoye further teaches that the sequence QDEA is important for stabilizing binding of the V32 peptide, it does not describe whether or not an isolated QDEA peptide can bind to one or more PG-domain motifs. As such, the claims lack written description for single-binding-molecules comprising SEQ ID NO: 31 (QDEA) and having the ability to bind to at least two biomarkers that have a PG-domain motif. The instant specification also fails to describe any SBDs derived from EBP other than those comprising SEQ ID NO: 131 that have the ability to bind to one or more PG-domain motifs. Possession of a single structural domain (SEQ ID NO: 131) known in the prior art to bind to a PG-domain is not sufficient to describe a representative number of species corresponding to the scope of the genus of molecules that bind to two or more PG-domain motifs, as required by the claims.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg 1116). As discussed above, the skilled artisan cannot envision the detailed molecular structure of the encompassed genus of single-binding-molecules, including the genus of SBMs derived from elastin-binding-protein, and therefore conception is not achieved until reduction to practice has occurred, Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, only a method of claims 37-39 wherein the single-binding-molecule comprises a peptide of SEQ ID NO: 131, but not the full scope of the claims meets the requirements of the written description provision of 35 U.S.C. §112(a). Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).

Applicants’ arguments (11/10/21; pg 9-10) as they pertain to the rejection have been fully considered but are not deemed to be persuasive for the following reasons.
At pg 9-10, Applicants request reconsideration of the rejection in view of the amendments to the claims, which attempt to address the rejection by "more particularly defining the claims" (pg 10).  
Applicants’ arguments have been fully considered but are not found persuasive. It is acknowledged that the claims have been amended, and while these amendments have been fully considered, they are not sufficient to enable the claimed method. The rejection has been restated in view of the amendments to explain why the claims as amended lack written description.

New objections and/or rejections necessitated by Applicants’ amendment
Claim Objections
Claims 35, 36, 40, 51 and 52 are objected to because of the following informalities:

In claim 40, line 2, "an antibody with motif SEQ ID NO: 131" should be "an antibody with the motif of SEQ ID NO: 131".
In new claim 51, line 6 is missing a comma at the end of the line; i.e., "…comprising SEQ ID NO: 131,"
The remaining claim(s) are objected to for depending from an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 40, line 2, as amended recites "an antibody with motif SEQ ID NO: 131". However, the specification describes SEQ ID NO: 131 as a peptide; specifically, the V14 peptide, which is 14 amino acids in length (e.g., a ¶ 222). It is unclear how an antibody can have a peptide motif. 

Claim Rejections - 35 USC § 112(a), written description, new matter
Claims 40, 51 and 52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement because the claims contain new matter. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 51 and 52, which are new, refer to a first antibody comprising SEQ ID NO: 131 (claim 51) or a second antibody comprising SEQ ID NO: 31 (claim 52). However, as set forth above, the specification describes SEQ ID NO: 131 as a peptide rather than antibody, and likewise describes SEQ ID NO: 31 as a peptide; specifically, a QDEA peptide of 4 amino acids. As such, these new claims are directed to a method of using a first antibody that comprises the peptide of SEQ ID NO: 31 (claim 51) and further a second antibody that comprises the peptide of SEQ ID NO: 131 (claim 52). However, the specification as originally filed does not describe any antibodies that comprise peptides. Applicants' reply filed on 11/10/21 together with the claim amendments does not indicate where the specification provides support for this new limitation. As such, this new claims 51 and 52 include new matter.

Conclusion
No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on (571) 272-0857857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646